     Case 2:13-cv-02789-GW-JC Document 91 Filed 01/04/21 Page 1 of 1 Page ID #:2505



 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     MICHAEL RANGEL,                            Case No. CV 13-2789 GW(JC)
12                         Petitioner,
13                                                JUDGMENT
                      v.
14     M. D. BITER,
15
16                          Respondent.
17
18          Pursuant to this Court’s Order Accepting Findings, Conclusions and
19 Recommendations of United States Magistrate Judge,
20      IT IS ADJUDGED that the First Amended Petition for Writ of Habeas
21 Corpus is denied and this action is dismissed with prejudice.
22      IT IS SO ADJUDGED.
23 DATED: January 4, 2021
24
25                                       _______________________________________
26                                       HONORABLE GEORGE H. WU
27                                       UNITED STATES DISTRICT JUDGE

28
